OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on December 17, 1958. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report and the respondent cross-moves to confirm in part and disaffirm in part said report.
The Referee found respondent guilty of wrongfully and intentionally misappropriating and converting to his own use $30,000 of funds belonging to a client, wrongfully and inten*225tionally misappropriating and converting to his use $16,396.49 belonging to another client, issuing a worthless check to a client and failing to co-operate with the petitioner in its investigation of the misconduct alleged.
On November 21, 1978 the Grand Jury of Nassau County filed indictment No. 48111 accusing respondent of the crimes of grand larceny in the second degree (six counts), forgery in the second degree and falsifying business records in the first degree. On September 24, 1979 respondent was found guilty after trial of the crimes of grand larceny in the second degree (six counts) and forgery in the second degree. Grand larceny in the second degree (Penal Law, § 155.35) is a class D felony. Forgery in the second degree (Penal Law, § 170.10) is also a class D felony.
Pursuant to subdivision 4 of section 90 of the Judiciary Law the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Acqordingly, the instant motions are now moot. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.